Citation Nr: 1501405	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  02-10 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disability, to include as due to exposure to ionizing radiation.

2. Entitlement to service connection for loss of teeth, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1958 to October 1963.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from June 2001 and August 2004 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a gastrointestinal disability and for loss of teeth, respectively.  In August 2006, a videoconference hearing was held before one of the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In September 2006 and March 2008, the case was remanded for additional development.  In a decision issued in April 2009, the Board denied the Veteran's claims.  He appealed that decision to the Court.  In May 2010, the Court vacated the Board's April 2009 decision and remanded the matters on appeal for readjudication consistent with instructions outlined in a May 2010 Joint Motion for Remand (Joint Motion) by the parties.  In January 2011, a videoconference hearing was held before another of the undersigned.  A transcript of this hearing is associated with the Veteran's claims file.

As the Member or Members who conducted a hearing in the matter must participate in the decision on a claim (see 38 C.F.R. § 20.707), this case is being decided by a panel.  Claimants are entitled to a hearing before each panel member who will adjudicate the matter.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  The Veteran was advised of this right, and was offered the opportunity for a hearing before the third undersigned.  In a letter received in July 2011, his attorney waived his right to such hearing.  Hence, such hearing was not scheduled.  In September 2011 the Board remanded these claims to implement the mandates of the Court as expressed in the Joint Motion.  In February 2013, these claims were again remanded to complete the development previously sought.  
In April 2014, the Veteran (through his attorney) requested a third Board hearing to address this matter.  In a July 2014 letter from the Board, the Veteran was notified that his request for a new Board hearing was denied; the letter noted the Veteran's July 2011 waiver of the right to such hearing and explained that the Board found that good cause to set aside the waiver and grant a third Board hearing in this appeal was not shown.

The Board observes that the Veteran's written statement dated in June 2013 includes a somewhat unclear request that VA "please at least have the honor to refund the money I paid for the V.A. $1490.00."  In this regard, the Veteran describes that he was taken to a facility for medical treatment and/or rehabilitation and that "[t]hey even force me to give them the last of a little money I was saving ... to pay what the V.A. owed them."  Although the matter is not entirely clear to the Board, it appears that the Veteran may have been raising a claim of entitlement to VA reimbursement of medical expenses.  Review of the record found that the Veteran's statements may be related to an earlier attempt to raise a claim of entitlement to VA reimbursement of medical expenses in 2007 (including in a November 2007 statement).  This matter is hereby referred to the Agency of Original Jurisdiction (AOJ) for appropriate action to clarify the Veteran's intentions and to adjudicate any claim raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is not shown that the Veteran was exposed to ionizing radiation in service; his variously diagnosed gastrointestinal disabilities, to include duodenitis, hiatal hernia, and reflux, and his loss of teeth are not radiogenic diseases under 38 C.F.R. § 3.311(b) or listed as disease specific to radiation exposed veterans under § 3.309(d).


2.  A chronic gastrointestinal disability was not manifested in service, and a preponderance of the evidence is against a finding that the Veteran's current gastrointestinal disability is related to his service.

3.  The Veteran received dental treatment for tooth extraction in service that is not claimed to have been due to dental trauma; he was separated from service in 1963 and did not submit his claim of service connection for loss of teeth until 2002.


CONCLUSIONS OF LAW

1.  Service connection for a gastrointestinal disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2014).

2.  The Veteran's claim of service connection for loss of teeth lacks legal merit; service connection for loss of teeth is not warranted.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 3, 309, 3.311, 3.381, 17.161 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

January 2004 letters (prior to the RO's initial adjudication of the dental claim and after initial adjudication of the gastrointestinal claim) informed the Veteran of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, the assistance that VA would provide to obtain evidence and information in support of his claims, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  A March 2006 letter provided notice regarding disability ratings and the effective dates of awards (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  October and December 2006, and April and July 2008 letters also provided elements of the type of notice described above.

While complete notice was not provided prior to the initial adjudication of the claims, the notice timing defect was cured by readjudication of the claims after full notice was provided, and the Veteran had opportunity to respond.  See January 2009 supplemental statement of the case.  He is not prejudiced by any technical notice defect that may have occurred earlier, nor is it otherwise alleged.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) are associated with his claims file, as are VA and private treatment records.  The RO arranged for VA examinations.  The Board finds that there has been substantial compliance with the instructions of the Board's prior remands in this case: following the May 2010 Court decision, the Board's September 2010, September 2011, and February 2013 remands have directed that the Veteran be scheduled for a second Board hearing (this was conducted in January 2011), that exhaustive development be completed to verify whether or not the Veteran was exposed to radiation during service (completed in May 2013, as discussed in detail below), and that the Veteran be afforded a new VA dental examination with medical opinion and adequate rationale (completed in August 2013, as discussed in detail below).  The Board's remands, including the February 2013 remand, directed that the Veteran should be scheduled for a new VA examination and medical opinion by a gastroenterologist if and only if the Veteran's claimed exposure to ionizing radiation were to be verified; as the Veteran's claimed exposure to ionizing radiation has not been verified, this VA examination was not scheduled.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that an RO official or VLJ who conducts a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the hearings by two of the undersigned in August 2006 and January 2011 focused on the elements necessary to substantiate the instant claims (i.e., the importance of competent (medical) evidence of a nexus to service and/or radiation exposure as well as evidence that that the Veteran was exposed to radiation during service), and the hearings included direct discussion contemplating additional evidence and development that may assist the Veteran in supporting his claims.  The hearing transcripts reflect that the Veteran is aware of what remains necessary to substantiate his claims.  A deficiency in the conduct of the hearings is not alleged.

Finally, the Board has carefully reviewed the terms of the May 2010 Joint Motion and, following multiple remands of this case to the AOJ, the Board finds that the development of evidence has been completed in substantial compliance with the terms of the Joint Motion.

The May 2010 Joint Motion's discussion of the need to search for records that may verify the Veteran's allegation concerning exposure to ionizing radiation directs attention to an August 2003 Air Force Safety Center (AFSC) letter.  In particular, the Joint Motion expressed concern that that "it appears the Air Force required additional information about Appellant before the record regarding his potential radiation exposure could be fully developed."  The Joint Motion focused upon language in the August 2003 AFSC letter: "the information provided us included only his name and social security number, and this is insufficient to perform any type of dose reconstruction."  The Board notes that the same language appears in a more recent April 2013 AFSC letter.  However, the Board finds that the May 2013 follow-up reports from Air Force offices, discussed below, reflect that all pertinent details and specifics of the Veteran's alleged radiation exposure have now been considered by the Air Force research efforts and official Air Force resources have now revealed that it was impossible for the Veteran to have been exposed to ionizing radiation at the event alleged (because the documentation now confirms that no radioactive material was involved in the pertinent accident).

The Joint Motion additionally noted indications in 2003 Air Force correspondence suggesting that "additional information and records may exist that are pertinent to the issue of whether Appellant was exposed to radiation during service ... (including, but not limited to, unit records to which the August 2003 Air Force letter refers)."  The cited August 2003 information from the Air Force, quoted in the Joint Motion, indicated: "there appear to have been cases where early records, especially the DD Form 1141, were maintained in the military medical record or by the local unit...."  The Board notes that the Veteran's DD Form 1141, signed by the Veteran, is now of record and available for review in the claims-file (it shows no instance of radiation exposure).  Additionally, records and information obtained by VA from the Air Force in July 2012 included research of "the official unit history" and an "unclassified excerpt of the history" pertinent to the incident cited by the Veteran; documentation was provided to VA and has been associated with the claims-file.  The Board finds that the development of the evidence substantially satisfies the directives of the Joint Motion that instructed that "VA should submit a follow-up request to the United States Air Force with sufficient information that would potentially allow the Air Force to conduct a dose reconstruction for Appellant."  The Joint Motion specified that the Air Force's research should be informed by:

Appellant's name, Social Security number, the date of the incident in question (June 1, 1963), Appellant's unit (579th Strategic Missile Squadron), the location and details of the incident (a missile silo explosion and/or fire at Walker Air Force Base), and Appellant's Military Occupational Specialty (fire protection specialist) so that the Air Force can determine whether Appellant was exposed to radiation as a result of that event.
The development accomplished following the May 2010 Joint Motion has resulted in exhaustive research of Air Force resources, appropriately informed by the details of the Veteran's service and the details of the specifically identified June 1963 incident of alleged radiation exposure, that has confirmed that the Veteran could not have been exposed to ionizing radiation in connection with the identified incident because the warhead involved in the incident was a "dummy" and no radioactive material had been loaded.  The details of this development are discussed in greater detail in the analysis below.

Additionally, as discussed above, the Veteran was afforded a new VA dental examination with an adequately explained medical opinion in August 2013; the Board finds that this satisfies the Joint Motion's directives in that regard.  Further, the terms of the Joint Motion expressly directed a new gastrointestinal VA examination only if evidence developed demonstrates that the Veteran was exposed to radiation during service; as the evidence does not demonstrate in-service radiation exposure, the condition for requiring a new gastrointestinal VA examination has not been met.

The Board finds that there has been substantial compliance with the directives of the May 2010 Joint Motion and Court Order, and that the evidentiary record is adequate to proceed with appellate review.

Legal Criteria

Service connection may be granted for disability due to disease, or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a disability there must be evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Service connection for a disability that is claimed to be due to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that may be service-connected on a presumptive basis as specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, a "radiogenic disease" may be service-connected pursuant to 38 C.F.R. § 3.311.  Third, direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is otherwise established that a disease diagnosed after discharge was incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  Specifically, service before January 1, 1974, on Amchitka Island, Alaska, qualifies as a radiation-risk activity if, during such service, the veteran was exposed to ionizing radiation in the performance of duty related to the Long Shot, Milrow, or Cannikin underground nuclear tests.  38 C.F.R. § 3.309(d)(3)(ii)(D)(2).  

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).

As previously noted, in radiation claims, the second approach is found in 38 C.F.R. § 3.311.  To consider a claim under § 3.311, the evidence must show the following: (1) the veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii).

Moreover, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

"Radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

Finally, as previously noted, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied.  If the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

Alleged Exposure to Ionizing Radiation

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Recent developments in the adjudication of this appeal have focused upon the Veteran's key contention that he was exposed to significant radiation during his military service and whether the alleged exposure may be confirmed.  Action in this regard was directed by the Joint Motion.  The Veteran contends that his variously diagnosed gastrointestinal disability and loss of teeth are related to exposure to ionizing radiation in service.  Although neither of these disabilities is a radiogenic disease under 38 C.F.R. § 3.311(b) or listed as a disease specific to radiation exposed veterans under 38 C.F.R. § 3.309(d), the United States Court of Appeals for the Federal Circuit has held that a veteran is not precluded from "proving actual direct causation if [he] is able to do so."  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  Accordingly, a threshold matter to be addressed in this claim is whether or the Veteran was indeed exposed to ionizing radiation in service.

The September 2011 Board remand requested exhaustive development to verify the Veteran's alleged exposure to ionizing radiation in service.  Pursuant to the RO's (and Board's) request, the Air Force Historical Research Agency (AFHRA) verified in July 2012 that "[A]n explosion involving a missile occurred on June 1, 1963 [while the Veteran was stationed at the location] at complex #1 of the 579th Strategic Missile Squadron"; an unclassified two page excerpt of the history of the unit was attached.  The excerpt does not indicate whether or not there would have been any exposure to ionizing radiation from the incident (other than perhaps by inference from the information that there was "little damage to the launch control center" and that the crew "escaped uninjured").

In August 2012, the RO submitted the record to the Director of VA's Compensation and Pension Service for "referral to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies."  The RO stated that they had conceded that the Veteran, who was a firefighter during service, "assisted in the event of a June 1, 1963, silo explosion w[h]ere a[n] SM-65 missile was destroyed."

In September 2012, the Director of Compensation and Pension Service responded, in pertinent part, as follows:

The Board of Veterans' Appeals (BVA) remand, dated September 20, 2011, directed the VARO to develop for a dose estimate from the Department of the Air Force.

A response was received from the Department of the Air Force on July 23, 2012.  The response indicated that there is no evidence of exposure therefore no dose estimate is available.

Since the response shows no dose estimates are available, the VARO has all the evidence it needs to deny the claim.
The Board's review of the AFHRA response to the RO received on July 23, 2012 found nothing in that response indicating whether or not there was evidence of exposure to radiation.  Silence on a question of whether or not there was exposure to radiation does not establish that there was none.  The RO conceded the Veteran's exposure to radiation based on his presence at the silo explosion/fire (without seeking confirmation whether or not there was a potential for exposure to ionizing radiation at the site).  A dose estimate is downstream development once the possibility of exposure to radiation is confirmed; hence the RO's attempt to obtain a dose estimate was premature.  Accordingly, in February 2013, the Board again remanded the case for development to resolve the threshold question of whether there would have been exposure to radiation from the June 1, 1963 silo explosion incident.  The Board observed that a dose estimate request would then be indicated only if the potential for exposure were to be confirmed.

Following the February 2013 Board remand, additional exhaustive development on the matter was accomplished; the probative evidence shows no possibility for radiation exposure during the cited June 1963 missile silo explosion incident (nor otherwise during the Veteran's military service).  In March 2013, the RO requested the Veteran's pertinent service personnel records through official channels and received copies of personnel reports in April 2014.  Among the received personnel records was a DD Form 1141 "Record of Exposure to Ionizing Radiation" that contains the Veteran's signature and indicates no recorded radiation exposure during the Veteran's service.

In April 2013, the RO contacted the Air Force Medical Operations Radiation Health Risk office and the Air Force Medical Support Agency inquiring regarding the availability of any information that could help verify the Veteran's claimed in-service radiation exposure.  An inquiry was then sent to the AFSC requesting any information that they might have regarding the Veteran's radiation exposure history.  An April 2013 memorandum report of the AFSC (signed by the Chief, Space Safety Division) indicates that the "staff performed a search for medical and personnel records from the National Personnel Records Center," and also contacted "[t]he USAF Master Radiation Exposure Registry" to request "any recorded dose information."  This effort was "unable to locate military records for this individual."
The April 2013 memorandum notes that the information provided, the Veteran's name and Social Security number, were insufficient to perform any type of dose reconstruction.  However, subsequent reports from the Air Force address and remedy this matter with specific and detailed information concerning the timing and circumstances of the Veteran's alleged exposure and directly address the significance of the Veteran's presence at the site of the 1963 missile accident at Walker Air Force Base, as discussed below.

Significantly, a May 2013 memorandum from the Air Force (apparently from the Chief, Nuclear Weapons Safety Branch) concludes that "we have no dose recommendation for the veteran because he did not have radiation exposure potential."  This May 2013 Air Force memorandum explained that Air Force "studies have consistently demonstrated that AF exposures are low, typically well below 100 mrem in a year, with the exception of personnel that performed nuclear warhead maintenance operations on a routine basis."  The memorandum also explains that accident dosimeters were issued to personnel "for monitoring doses in the remote event of a nuclear criticality," but that such devices were "not sensitive to occupational level exposure, and hence are of no benefit today for evaluations of potential exposure because the DoD has never experienced an accidental criticality in a fielded nuclear weapon."  The Air Force memorandum noted that the Veteran's record includes a DD Form 1141 Record of Exposure to Ionizing Radiation with no information indicating actual exposure.  This Air Force memorandum notes that the "AF's Master Radiation Exposure Repository did not contain any records on the veteran," noting that monitoring results on Air Force veterans from the time of the Veteran's service would be unlikely to be kept in the repository.

The same May 2013 Air Force memorandum goes on to explain that Walker Air Force Base experienced three missile "mishaps" during the period that it maintained 12 Atlas Model F missiles from 1962 to 1965.  "The first occurred on 1 June 1963 on silo 579-1, northwest of Roswell ....  All three occurred during propellant loading exercises....."  Significantly, "the latter two accidents ... occurred in 1964 after the veteran's period of service."  More significantly, this May 2013 Air Force memorandum explains all three accidents "occurred during loading exercises" and that "the re-entry body was loaded with a dummy warhead."  This is important to this case because: "Therefore, no potential for a radioactive material release was possible" because only a dummy warhead was loaded at the time of each accident, including the relevant accident during the Veteran's period of military service cited in his claim as the basis of his belief that he was exposed to radiation.

Another May 2013 memorandum from a different Air Force office (signed by a Senior Health Physicist with the Air Force Medical Support Agency) expresses agreement with the conclusion that the Veteran "did not have radiation exposure potential," and notes that there was no information of radiation exposure on the Veteran's own DD Form 1141 Record of Exposure to Ionizing Radiation.

In June 2013, the Veteran submitted a written statement further discussing his recollections of performing firefighting duty at the site of the June 1963 missile accident, describing the psychological pressure he felt during 18 to 20 hours on the site as he believed he was within 100 feet of an atomic weapon in flames, he believed that the bomb melted and was leaking radioactive material, and he felt that "a strange wave hit me and it felt very strange this wave ran through me....  This was the radiation hitting me."  The Veteran further reiterated testimony he previously provided during his Board hearings, describing that he received no significant medical attention at the time, that he saw no decontamination specialists on the scene, and that he was told to not report radioactivity on the scene to anyone.

The Veteran's June 2013 written statement additionally asserts that VA medical professionals "gave me two test[s] to make sure that I was contaminated" and then registered him as a radiation exposed personnel in "year 2002 or 2003."  The Board notes that the Veteran's complete VA medical records throughout the period in question are in the record, along with a July 2003 letter from a Chief of Staff  stating that the Veteran was "examined for possible after effects of exposure to ionizing radiation," and stating that diabetes and hypertension were noted, and that "[a] record of your medical conditions will be entered into the Ionizing Radiation Registry."  The Veteran's information was noted in connection with his report that he had been exposed to ionizing radiation; the documentation does not show the presence of diabetes and hypertension pathologies, nor any test results or findings, probatively confirming the alleged ionizing radiation exposure.
The Board finds that the most probative evidence on the matter of the Veteran's alleged radiation exposure is the service department confirmation that no radiation exposure was possible during the June 1963 fire because only a "dummy warhead" (not an actual atomic weapon) was loaded on the missile involved in the fire the Veteran fought at that time.

Additionally, the Board finds that the Veteran is not shown to have the training or expertise to be considered competent to determine that an atomic weapon was leaking radiation in his presence at the scene of the June 1963 fire.  The Board is unable to conclude that the Veteran's testimony, including that he "felt" the radiation "wave" go through his body, is competent evidence to overcome the probative official service department documentation that no radioactive material was involved in that fire.

Regarding the Veteran's testimony, including before the Board, that he saw metal with labeling indicating radioactive materials on the scene of the fire, the Board finds that the Veteran is competent to recall his reading of such labeling.  However, the his recollections of the matter after a several decade interval and his interpretation of the significance of the labeling he saw merit less probative weight than the official service department records confirming that no radioactive material was involved in the cited June 1963 fire (as only a dummy warhead was used in the loading exercise taking place when the fire occurred).

After exhaustive development and after careful consideration of the Veteran's contentions and testimony together with the pertinent service department records, the Board concludes that the preponderance of the evidence is against concluding that the Veteran was exposed to ionizing radiation during military service, including specifically the June 1963 missile-silo fire cited in his contentions.

Gastrointestinal Disorder

The Veteran's STRs show that in November 1958 he was seen for a complaint of stomach pain; he had been drinking beer all night.  He was given an "APC" for pain and discomfort.  In September 1959, he was seen for a complaint of pain in his right side; the impression was acute appendicitis.  A few days later, he had minimal right lower quadrant pain; it was noted that there was no good indication of appendicitis.  The diagnosis was gastroenteritis, acute, cause unknown.  A February 1960 entry notes the Veteran had complaints of abdominal cramps and diarrhea which began the previous night.  The impression was staph food poisoning.  On service separation examination in August 1963, there were no complaints, findings, or diagnosis of a gastrointestinal disorder.

A September 2000 VA treatment report notes the Veteran complained of abdominal bloating and flatulence associated with epigastric pain that began 7 months prior.  There were no nausea or vomiting, hematemesis, change in appetite or bowel movements, or weight loss.  The assessment was abdominal pain, rule out peptic ulcer disease.  An upper GI series was negative.  A March 2001 treatment report notes the Veteran complained of abdominal pain and expressed a belief that the problem may be due to JP-4 fuel that he thought contaminated the water when he was on active duty in Roswell, New Mexico.  The assessment was that his abdominal pain was probably due to H. pylori infection.  In April 2001, the Veteran submitted an excerpt from an article about how a veteran was unable to get official confirmation of radiation exposure from "highly classified" testing.

In June 2002, the Veteran reported to a VA physician that he was exposed to many toxins in service.

A December 2002 VA record notes the Veteran's complaints of midepigastric pain; the assessment was dyspepsia.  In June 2003, he complained of intermittent abdominal discomfort.  August 2003 letters from the Department of the Air Force are to the effect that a search of records at the National Personnel Records Center (NPRC) and the United States Air Force Master Radiation Exposure Registry (MRER) to determine if there was any recorded dose information for the Veteran found no record that the Veteran had any occupational radiation exposure in service.

At the August 2006 videoconference hearing, the Veteran testified that he was a firefighter in service and on two occasions, in June 1962 and in February 1963, was sent to put out fires from missiles that exploded.  He testified that after he fought the first fire no decontamination team came, and that he wore a dosimeter badge, but did not know how to read it.  He believed he was exposed to radiation to a greater degree from the second explosion (as he fought the fire for many hours).  He added that debris from the explosion indicated that there was radioactive material.  The Veteran testified that his VA physician believed he was exposed to radiation (based on the condition of his nervous system); he believed she had written entries to this effect in his records.  He stated that he was never specifically treated for effects of radiation exposure.

On May 2008 VA examination, the Veteran reported he began to have problems with an upset stomach in the 1970s.  He was not evaluated for the problem at the time, and was not seen medically until 1995.  He complained of gnawing or burning epigastric pain after eating and episodic diarrhea.  An upper GI series revealed mild hiatal hernia with free reflux and possible mild duodenitis; there was no esophagitis; there was no ulcer crater.  Based on a review of the record and examination of the Veteran, the physician opined the Veteran's ulcer disease or any other stomach condition is not caused by or a result of gastroenteritis [i.e., that he had in service].  The examiner explained the upper GI series revealed the Veteran did not have a gastric ulcer and that the findings were mild duodenitis, mild hiatal hernia, and reflux.  He indicated these disorders had a post-military-service etiology based on the absence of documentation of these conditions in service.  It was noted that a September 2000 upper GI series was normal, and that the gastroenteritis/staph poisoning noted in service had resolved.

A chronic gastrointestinal disorder was not manifested in service.  The currently shown gastrointestinal diagnostic entities, of duodenitis, hiatal hernia, and reflux (suspected ulcer has not been confirmed) were not manifested in service.  The Veteran's episode of gastroenteritis and his other occasions of gastrointestinal complaints in service each resolved, as there were no further complaints noted in service and no gastrointestinal abnormality was found on service separation examination.

Furthermore, there is no competent (medical opinion) evidence that relates the Veteran's current gastrointestinal disorders to his service.  The only competent evidence that specifically addresses this matter, the May 2008 VA examiner's opinion, is to the effect that there is no relationship between the Veteran's current gastrointestinal disorders and the gastroenteritis treated in service.  This opinion is probative because it is by a medical professional, is based on a review of the record, and included an explanation of the rationale for the opinion.  As there is no competent (medical opinion) evidence to the contrary, it is persuasive.

Notably, the earliest postservice evidence of a chronic gastrointestinal disorder was in 2001, more than 35 years after the Veteran's service, when probable H. pylori (ulcer) was diagnosed.  Such a long time interval between service and the initial known treatment for a disease is, of itself, a factor against a finding that the disease is service-connected.  The complaints at that time resolved; hiatal hernia and duodenitis were not diagnosed until 2008.  Thus, an even longer period transpired between the disabilities and service.  The Veteran's own account of his symptom history presented to the May 2008 VA examiner indicated that his symptoms began in the 1970s, still several years after the conclusion of his military service.  The Veteran's own description of the symptom history to the May 2008 VA examiner as well as the August 1963 service separation examination report indicate that he did not have a chronic gastrointestinal disorder at the conclusion of his service or for several years thereafter, nor continuity of pertinent symptomatology postservice.  The only link between the Veteran's conditions and his service is by his own allegations.  As a layperson, he lacks the medical training and expertise to offer a competent opinion in the matter of medical etiology.  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).

Notably, the Veteran alleges his gastrointestinal disability is related to exposure to ionizing radiation while fighting fires from two missile explosions at Walker Air Force Base in New Mexico around 1962 and 1963.  This service did not involve "radiation-risk" activity as defined in 38 C.F.R. § 3.309(d)(3)(ii), and the Veteran may not be deemed a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3)(i).  Furthermore, the currently diagnosed gastrointestinal disabilities are not listed among those subject to presumptive service connection for a "radiation- exposed veteran" under 38 C.F.R. § 3.309(d)(2), and are not listed as radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  Consequently, the presumptive provisions of 38 C.F.R. § 3.309(d)(2) and special development procedures of 38 C.F.R. §  3.311 do not apply.  Significantly, the Veteran has not submitted any competent evidence to the effect that they may be radiogenic; moreover, exhaustive development of evidence from service department sources has confirmed that there is no possibility that he was exposed to ionizing radiation during his cited activity on the site of the confirmed missile-silo fire/explosion.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

Accordingly, a preponderance of the evidence is against the Veteran's claim of service connection for a gastrointestinal disability, to include as due to exposure to ionizing radiation.  Therefore, the claim must be denied.

Loss of Teeth

On the Veteran's service enlistment examination, dental examination revealed that teeth 19 and 32 were missing, and teeth 13, 14, 18, 20, and 30 had existing restoration.  Dental X-rays revealed problems with teeth 4, 13, 14, 15, 16, and 17.  His dental classification was 3.  In June 1958, caries were noted at teeth 4, and 16 through 24 and teeth numbered 2, 3, 15, 18, 23, and 30 were missing.  Only some of the missing teeth were specifically shown to have been extracted.  No additional missing teeth were noted on separation examination.

A June 2002 VA treatment record notes the Veteran reported exposure to many toxins in service and that he had loss of teeth and gum disease.  A May 2003 record reflects he had active gum disease, but not actively bleeding gums.

On May 2008 VA dental examination, the Veteran complained of difficulty chewing.  There was no history of trauma to the teeth.  There was less than a 25 percent loss of maxilla that was not replaceable by prosthesis.  There was loss of bone of the mandible and normal alveolar ridge resorption on both sides.  There was no malunion or nonunion of the maxilla.  There was no nonunion or malunion of the mandible, limitation of motion at the temporomandibular articulation, loss of bone of the hard palate, evidence of osteoradionecrosis, or evidence of osteomyelitis.  There was no tooth loss due to loss of substance of body of maxilla or mandible (other than loss due to periodontal disease).  The examiner commented that due to the limited amount of dental records present, all teeth could not be accounted for as being lost during active duty.  However, teeth # 2, 3, 15, 18, 23, and 30 were charted as missing or extracted during active duty service.  The Veteran was also missing many other teeth that could not be verified as being lost during service.  Because the majority of the molars were missing, the medical history indicates difficulty chewing all foods.  The examiner opined that the etiology of the Veteran's tooth loss due to bone loss was caries and/or non-restorability, and in a September 2009 addendum, indicated the opinion remained unchanged.

An August 2013 VA dental examination report documents essentially identical complaints and clinical findings as presented in the May 2008 report, with the most pertinent exceptions being that the August 2013 report shows no loss of bone of the maxilla or of the mandible (whereas the May 2008 report noted some loss of each).  However, the May 2008 report found that there was no tooth loss due to loss of substance of body of maxilla or mandible, other than loss due to periodontal disease; the August 2013 report presents the identical finding in this regard.  Both reports of dental examination agree that there was no evidence of osteolyelitis or osteoradionecrosis, that there was not nonunion or malunion of the mandible, nor limited temporomandibular motion, nor loss of the ramus, nor loss of the condyloid or coronoid processes, nor loss of the hard palate, nor loss of teeth due to the loss of substance of the body of the maxilla or mandible.  (The Board concludes that the discrepancy between the two VA examination reports' findings concerning bone loss of the maxilla and mandible is of little significance to this particular case, and does not require yet another remand for further clarification and reconciliation, because even simply accepting the greater extent of disability indicated in the May 2008 report concerning the maxilla and mandible does not change the benefit entitlement analysis under the applicable regulatory provisions, as discussed below.)

The August 2013 VA dental examination report, consistent with the May 2008 report, attributes the Veteran's pertinent tooth loss to caries and periodontal disease.  As required by the Board's remand directives, the August 2013 VA dental examination report offers a discussion of the rationale for this determination.  The August 2013 VA examiner discusses that the Veteran's report of pertinent dental history features his alleged radiation exposure, and that while "[i]onizing radiation to the head/neck region often results in salivary gland damage resulting in xerostomia which may increase the risk of tooth decay," in this case "[c]linical examination of the patient did not reveal a loss of salivary gland function at this visit."  Thus, having analyzed that the Veteran did not have the type of damage to salivary function that would be associated with a loss of teeth attributable to hypothetical radiation exposure, the examiner explains that the "[t]ooth loss can most likely be attributed to local factors such as routine tooth decay and periodontal disease."  The examiner acknowledged that the cause of the loss of each tooth "cannot be exactly determined due to the limited documentation provided by treating practitioners at that time."  However, the examiner cited the Veteran's salivary function as indicating that that the Veteran's contention that his tooth loss was due to radiation exposure was unlikely: "It is less likely as not that ionizing radiation caused tooth loss in this patient."  It is noteworthy that the August 2013 VA dental examiner's analysis operated from the hypothetical assumption that the Veteran was exposed to ionizing radiation during service as he claims, and reasoned that the pertinent details of his current dental examination nevertheless indicate that it is unlikely that his tooth loss was etiologically linked to such exposure.

The Veteran's primary contention is that his loss of teeth is due to exposure to ionizing radiation in service.  As discussed above, the Veteran's service did not involve a "radiation-risk" activity and the most probative evidence revealed through the exhaustive development efforts undertaken weighs against finding that he was exposed to ionizing radiation during his military service.  Thus, he is not a "radiation-exposed Veteran."  Regardless, loss of teeth is not listed among diseases subject to presumptive service connection under 38 C.F.R. § 3.309(d) and is not a radiogenic disease under 38 C.F.R. § 3.311(b)(2), these provisions do not apply and service connection cannot be established on a presumptive basis.  The Veteran has submitted no competent evidence that directly relates his loss of teeth to radiation exposure in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  Indeed, the probative August 2013 VA dental examination report presents a well-explained opinion indicating that in light of the current health of the Veteran's salivary glands, it is unlikely that his tooth loss could be etiologically linked to the alleged radiation exposure had such exposure occurred.  Consequently, service connection for loss of teeth as due to radiation exposure in service is not warranted.

The record does show that the Veteran lost teeth in service, and the Board has considered whether service connection may be established on any other basis for compensation or for the purpose of establishing entitlement to outpatient dental treatment.  (The Board notes that the pertinent regulatory provisions have changed slightly since the Board's vacated April 2009 decision previously discussed them, and the Board's current analysis and discussion of the provisions has considered those changes.  None of the revisions of the regulations during the pendency of this appeal creates provisions more or less favorable to the Veteran's claim; no changes in the pertinent regulations apply to the facts and contentions of this case.)

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be compensable are set forth in 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  Although the May 2008 VA dental examination report indicates that the Veteran has loss of some portion of the maxilla and mandible (while the August 2013 VA dental examination report indicates he does not have such loss), even accepting the May 2008 dental findings in their entirety (as they are more favorable to the claim) the Board must find that there is no compensable dental disability.  As discussed above, the May 2008 VA examination findings clearly indicate that no tooth loss is attributable to any loss of substance of body of the maxilla or mandible, and each of the other disabilities included under 38 C.F.R. § 4.150 is addressed and found to be absent in the Veteran's case (consistent with the August 2013 VA dental examination report).

Based upon the foregoing, the Board concludes that there is no basis in the law for the award of service-connected VA disability compensation for the Veteran's current dental condition.  He is not eligible for VA compensation as his current dental condition does not fall under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150 (outlined above).

The Court has held that a claim for service connection for dental compensation is also a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).

The Board finds that there is no basis for the grant of service connection for a dental condition for VA outpatient dental treatment purposes only.  Governing regulations provide classes of eligibility for VA outpatient dental treatment, defining the circumstances under which treatment may be authorized.  38 C.F.R. § 17.161.  The Veteran does not meet the requirements for eligibility for outpatient treatment based on any of the classes.  Significantly, one-time dental treatment (Class II) is available for veterans, but 38 C.F.R. § 3.381 limits the outpatient dental treatment to treatable or replaceable missing teeth in some instances.  See 38 C.F.R. § 17.161(b).

The Veteran was separated from service in October 1963; therefore, he is eligible for treatment only with a timely filed application.  Such application must have been submitted within one year of his separation.  See § 17.161(b)(2)(i)(B).  As there is no documentation or contention that such an application was filed within one year of the Veteran's October 1963 separation, he does not meet the requirements for a VA dental care on a Class II basis.

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma are eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(c); 38 C.F.R. § 17.161(c).  The significance of a finding that a dental condition is due to trauma in service is that a veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. §  17.161(c).  As an initial matter, the Veteran does not contend, and the evidence does not show, that he ever served in combat.

The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a wound to the teeth and jaw.  Accordingly, "service trauma" does not include the Veteran's tooth extractions in service.  For the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5-97 (1997); 62 Fed. Reg. 15,566 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56 (2009).

Accordingly, service connection for a dental disability on the basis that such is due to dental trauma must be denied.  The Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the provisions discussed above, a veteran (as here) who was discharged prior to October 1, 1981, is only eligible for dental treatment for a service-connected noncompensable dental condition on a one-time completion basis.  The application for treatment must have been made within one year after such discharge or release.  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

With respect to the teeth first noted as missing in service and identified on VA examination, the Veteran has not claimed their loss is due to dental trauma (and no trauma is shown in the record), and the provisions of 38 C.F.R. § 3.381 (i.e., of service connection for treatment purposes) do not apply.  The record shows the teeth identified as missing in service are nonrestorable (see May 2008 VA examination).  Therefore, the Veteran seeks service connection for teeth that are not considered compensable under the rating schedule.  38 C.F.R. § 4.150, Code 9913 (the note following provides that the compensable ratings apply only to bone loss from trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling).  The Veteran was discharged from service in 1963, and consequently may receive treatment only upon a timely filed application within one year of his discharge from active duty.  While he may not have been notified of this restriction by the appropriate service department at the time of his discharge, such notification was not required for service personnel discharged prior to 1982.  See Woodson, supra.  As the Veteran's claim (of service connection for loss of noncompensable teeth for treatment purposes) was not timely filed, and he does meet (or allege) any of the other above-outlined legal criteria under which loss of teeth may be service-connected, his claim of service connection for loss of teeth lacks legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).














ORDER

Service connection for a gastrointestinal disability is denied.

Service connection for loss of teeth is denied.



_______________________________           _____________________________                      
                KRISTI L. GUNN                                          K.J. ALIBRANDO                          
         Acting Veterans Law Judge                                   Veterans Law Judge           
         Board of Veterans' Appeals                             Board of Veterans' Appeals       



_______________________________
GEORGE R. SENYK
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


